Corrected

           In the United States Court of Federal Claims
                                            No. 22-53

                                      (Filed: April 27, 2022)

                                    (NOT TO BE PUBLISHED)

                                              )
 CLEVELAND DAVID HALL, II,                    )
                                              )
                       Plaintiff,             )
                                              )
 v.                                           )
                                              )
 UNITED STATES,
                                              )
                       Defendant.             )
                                              )
                                              )

       Cleveland David Hall, II, pro se, Marietta, Georgia.

       Christopher Chellis, Trial Attorney, Environment & Natural Resources Division, United
States Department of Justice, Washington, D.C., for defendant. With him on the brief was Todd
Kim, Assistant Attorney General, Environment & Natural Resources Division, United States
Department of Justice, Washington, D.C.

                                     OPINION AND ORDER

        Plaintiff, Cleveland David Hall, II, brings suit against the “the U[nited] S[tates] and
S[tate of] O[regon].” Compl. at 4, ECF No. 1. Pending before the court is defendant’s (“the
government”) motion to dismiss for lack of subject-matter jurisdiction. See Def.’s Mot. to
Dismiss (“Def.’s Mot”), ECF No. 8. The court ordered the government to re-attempt service of
its motion on Mr. Hall after he claimed not to have received the motion and gave plaintiff thirty
days from that date of service to respond. See Order of March 24, 2022, ECF No 9. Plaintiff’s
response was due April 21, 2022, and no response was filed on that date or any time thereafter. 1

       1
         On March 7, 2022, plaintiff filed a motion for default judgment claiming the
government had failed to respond within forty days of the service of the complaint. See Pl.’s
Mot. for Default Judgment, ECF No. 7. Rule 12 of the Rules of the Court of Federal Claims
(“RCFC”) gives the government sixty days to file an answer to a complaint. RCFC 12(a)(1)(A).
Mr. Hall filed his complaint on January 14, 2022, and the government filed its motion to dismiss
on March 9, 2022, within the sixty-day period. See Def.’s Mot. Mr. Hall filed a second motion
for an entry of default judgment on April 12, 2022. See ECF No. 10. Both motions are
DENIED.
The case is ready for disposition. For the following reasons, the government’s motion is
GRANTED.

        The government asserts that Mr. Hall’s complaint “do[es] not describe a claim over
which this [c]ourt holds jurisdiction.” Def.’s Mot. at 4. Defendant indicates that the invoices
attached to Mr. Hall’s complaint were addressed to a state court “as opposed to a department of
the federal government” and that Mr. Hall did not allege he was an “officer or agent of, or
contractor with, the United States, or a guarantor, surety, or personal representative of any such
officer, agent or contractor” as required by 28 U.S.C. § 1494 under which Mr. Hall claimed this
court had jurisdiction. See Compl. ¶ 1(d); Def.’s Mot. at 4 (quoting 28 U.S.C. §1494). In all
events, Mr. Hall primarily appears to be seeking redress from the State of Oregon and the S[tate]
[of] O[regon] S[tate] P[atrol].” Compl. ¶ 5. The government further emphasizes that Mr. Hall
has not claimed that the federal government took his property but rather the State of Oregon
State Patrol allegedly did so. Def.’s Mot. at 5-6.

        The court has “jurisdiction to render judgment upon any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). 2 Because §
1491(a)(1) does not create an independent cause of action, a “plaintiff must assert a claim under
a separate money-mandating constitutional provision, statute, or regulation, the violation of
which supports a claim for damages against the United States.” James v. Caldera, 159 F.3d 573,
580 (Fed. Cir. 1998) (emphasis added). In his complaint, Mr. Hall invokes the Fifth
Amendment, arguing he is entitled to just compensation for an alleged taking of “[t]rust
property.” Compl. at 2; ¶ 5. However, to allege a valid Fifth Amendment claim, a plaintiff must
show that the federal government has taken his or her property. Mr. Hall does not assert a claim
against the United States but rather against the State of Oregon or the State of Oregon State
Patrol. The court may not hear claims against state actors. The court therefore dismisses Mr.
Hall’s complaint for lack of subject-matter jurisdiction.




       2
          Mr. Hall alleged that the court’s jurisdiction was premised on 28 U.S.C. § 1494, see
Compl. ¶ 1(d). That statute requires plaintiff to be an “officer or agent of, or contractor with, the
United States, or a guarantor, surety, or personal representative of any such officer, agent or
contractor.” 28 U.S.C. § 1494. Mr. Hall has not alleged he is such a qualifying person.
Therefore, the court’s jurisdiction under that statute is not invoked. Because Mr. Hall also
invokes the Fifth Amendment, the court analyses his complaint under 28 U.S.C. 1491 as well.
See Naskar v. United States, 82 Fed. Cl. 319, 320 (2008) (“[C]omplaints drafted by pro se
litigants are held to ‘less stringent standards than formal pleadings drafted by lawyers.’”)
(citation omitted).


                                                  2
The Clerk shall enter judgment in accord with this disposition.

No costs.

It is so ORDERED.


                                             s/Charles F. Lettow
                                            Charles F. Lettow
                                            Senior Judge




                                        3